Citation Nr: 1639469	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for a skin condition of the bilateral lower extremities, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  

This issue of entitlement to service connection for bilateral hearing comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an October 2005 rating decision, the RO continued the denial of entitlement to service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in January 2006.  Although the RO characterized this issue as new and material evidence in the February 2009 rating decision, it is noted that the Veteran timely filed a NOD and his claim remained pending.  

The issue of entitlement to service connection for a skin condition of the bilateral lower extremities, to include as secondary to herbicide exposure comes before the Board on appeal from the February 2009 rating decision.  

The Veteran was scheduled to testify at a May 2013 Travel Board hearing; however, the Veteran was determined to be a no-show for that hearing.  To date, the Veteran has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  The Board remanded the instant matters in August 2014.  

The issues of entitlement to service connection for left ear hearing loss and for a skin condition of the bilateral lower extremities, to include as secondary to herbicide exposure are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, right ear hearing loss is etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening" of the condition-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran's November 1966 enlistment audiometric testing (ISO or ANSI units after conversion are in parentheses) revealed right ear pure tone thresholds of 5(20), 0(10), 10(20), 25(35), and 10(15) decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 10(25), 15(25), 15(25), 30(40), and 20(25) at the same frequencies.  On the Veteran's report of medical examination the Veteran reported ear, nose, and throat trouble, and running ears.  The examiner noted that the Veteran had ear trouble since childhood, particularly otitis externa.  

The Board notes that the Veteran was treated for ear and hearing complaints and underwent several audiograms in service.  A March 1967 periodic audiometric testing (ISO or ANSI units after conversion are in parentheses) revealed right ear pure tone thresholds of 5(20), 10(20), 10(20), and 15(25) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5(20), 10(20), 10(20), and 15(20) at the same frequencies.  On the report of medical examination the examiner noted that the Veteran had ear, nose and throat trouble since childhood.  

In July 1967 the Veteran complained of hearing loss that began after basic combat training and the rifle range.  The examiner noted that the Veteran had multiple ear infections in childhood with the left ear slightly deaf thereafter.  The examiner noted that the Veteran had some relief from temporary decreased hearing in the right ear in civilian life.  The examiner noted that the Veteran reported that since he had been in service about nine months he had noticed decreased hearing in the right ear.  The examiner diagnosed conductive hearing loss of the left ear secondary to adhesive process middle ear.  The examiner also diagnosed noise induced hearing loss and noted the Veteran should have no further exposure to noise or outdoor assignments until September 1967.  

A July 1967 audiometric examination (ISO or ANSI units after conversion are in parentheses) revealed right ear pure tone thresholds of 5(20), 20(30), 20(30), and 35(40) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 35(50), 40(50), 55(65), and 65(70) at the same frequencies.  The Veteran was subsequently placed on a physical profile in July 1967 that included no assignment involving habitual or frequent exposure to loud noises, requirement of well fitted ear plugs, and no exposure to inclement weather, field duties, or outdoor assignments.  

An April 1968 audiogram revealed right ear pure tone thresholds of 35, 35, 30, and 45 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 30, 35, 40, and 65 at the same frequencies.  In April 1968 the Veteran was again placed on a physical profile.  The Veteran was noted as having left ear mixed hearing loss and right ear neurosensory hearing loss.  The profile noted that the Veteran should not have duty requiring excellent hearing and no duty exposing ears to loud noise or blasts or concussion other than for required qualification firing, and then only with properly fitted ear protectors in place.  The Veteran was instructed to keep his ears dry and it was recommended that the Veteran be stationed in temperate climate near medical facility with ENT service.  

A June 1968 ENT consultation noted that the Veteran had three previous procedures on his left ear for apparent congenital hearing loss.  The examiner noted that the Veteran apparently suffered from further hearing loss at basic training and was apparently still having episodes of drainage.  The examiner noted that the Veteran's right ear was within normal limits and his left ear had a refracted tympanic membrane perforation posteriorly.  The examiner concluded that there should be no change in the Veteran's profile and he should be stationed near an ENT doctor because he continued to have drainage.  

The Veteran's November 1969 separation audiogram was noted as being in ASA.  Testing (ISO or ANSI units after conversion are in parentheses)  revealed right ear pure tone thresholds of 0(15), 0(10), 0(10), and 5(10) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 0(15), 0(10), 20(30), and 25(30) at the same frequencies.  The examiner diagnosed high frequency hearing loss.  On the Veteran's report of medical examination the Veteran reported ear, nose, and throat trouble, running ears, and hearing loss.  The examiner noted that the Veteran had recurrent ear infections as a child with no recurrence in basic training.  The examiner also noted that the Veteran had partial high frequency hearing loss in the left side since childhood.  

Post service VA treatment records are silent for any complaints, treatment or diagnosis of hearing loss until the 2000's.  In February 2009 the Veteran submitted a private audiogram completed by Dr. H. Ashe.  Dr. H. Ashe reported left ear pure tone thresholds which were 50, 55, 65, 80 and 100 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Right ear pure tone thresholds were 55, 55, 65, and 70 decibels at 500, 1000, 2000, and 4000 Hertz.  The examiner reported speech recognition for the right ear at 92 percent and the left ear at 96 percent.  In July 2009 the Veteran submitted a private opinion from Dr. Ashe.  Dr. Ashe concluded that "there is no way to absolutely know what has caused [the Veteran's] hearing loss, but that a portion of it could be attributable to noise exposure which he suffered while in service.  Dr. Ashe also noted that the Veteran did have physical findings compatible with chronic middle ear problems.  

A November 2014 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) revealed pure tone thresholds of 45, 45, 65, 75 and 90 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, in the Veteran's left ear.  His right ear pure tone thresholds were found to be 45, 50, 55, 65 and 70 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The Veteran's speech discrimination score in his left year was found to be 94 percent and his right ear was found to be 96 percent.  The examiner diagnosed the Veteran with mixed hearing loss in both ears.  The examiner further found significant changes in hearing thresholds in service, and in regards to the Veteran's right ear, the examiner found that the Veteran's hearing underwent a significant threshold shift while in service and that the Veteran's significant noise exposure while in service caused the sensorineural aspect of his hearing loss. 

Given the evidence showing the right ear threshold shifts in service, and the 2014 examiner's conclusions that in-service noise exposure was the cause for the present sensorineural hearing loss, a reasonable basis for granting service connection for right ear hearing loss has been presented.  

In reaching this conclusion, the Board notes that the Veteran underwent a VA examination in September 2005, where the examiner noted that the Veteran had a mild high-frequency hearing loss on the right ear at service entrance, but noted that bone conduction studies were not completed so the type of hearing loss could not be determined.  Current testing revealed right ear pure tone thresholds were 20, 20, 40, 45, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and the examiner concluded the Veteran's military noise exposure was not responsible for the Veteran's hearing loss because the Veteran had hearing loss in both ears at his enlistment in 1967, which the examiner considered to be "consistent and unchanged" from the test results conducted at the current examination.  

Given the manifest changes in the pure tone threshold levels seen during service, and their differences with the results obtained in 2005, the Board does not find the conclusion of this 2005 examiner to be persuasive, or of such probative value as to outweigh the 2014 examiner's findings that linked the right ear hearing loss to in-service noise exposure.  






ORDER

Service connection for right ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

In August 2014, the Board remanded this claim to allow the Veteran the opportunity to identify additional private treatment records and for the AOJ to obtain all  necessary authorizations.  In attempting to contact the Veteran, however, it appears the RO did not use the Veteran's current address of record.  This must be corrected.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his left ear hearing loss and skin condition, particularly private records from Dr. W. Draper dated from the 1970s and private records showing treatment for the Veteran's claimed skin condition from Dr. C. Rivera, St. Luke's Hospital Center, and the Texas Medical Center.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of this fact.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


